DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-15 directed to mold frame
Claim 16 directed to mold wall system for retrofitting a mold frame
Claim 17 also directed to mold wall system for retrofitting a mold frame
Claims 18-20 directed to method of molding pieces using a mold wall system.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5-7, 10, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness (US 2009/0304838).
In regards to claim 1, Ness teaches of a mold frame (mold assembly 30; mold frame 361, side member 434a) for producing molded pieces (see forming masonry blocks), comprising:
at least one mold cavity (46, 46a, 46b, 446a-f), the at least one mold cavity being defined by a plurality of mold walls (see liner plates: 33a-h, 44a-d, 432a-f), 
wherein at least one mold wall (see liner plates: 33a-h, 44a-d, and also liner faces 33a, 33e, 100, 152, 154, 156, 504) of the mold cavity (46) is a mold wall that is displaceably attached to the mold frame (see Fig. 3b, see elements for displacing the mold wall plate 32a in relation to the mold frame cross member 36a), and at least one heating element for heating at least a part of the mold frame 
(See [0056] wherein heaters are provided in recesses 104 on rear surface 90 of the liner plate 32 and [0106] with heater 680, and the heater aids in curing concrete within the mold to reduce occurrence of concrete sticking to the surface and liner face [0056], further see teaching of heater cartridges 750 in Figs. 18-21, see heater element 750 that is slideably positioned within the liner face 400, see [0117]-[0119]).

In regards to claim 2, wherein the at least one heating element is attached to or comprised in at least one mold wall of the mold cavity.  See [0056] of Ness that teaches the heater being attached to the mold wall/liner plate 32 and also in [0106] regarding heater 680, and lastly, see heater cartridge in [0117]-[0123].

In regards to claim 5, wherein the at least one mold wall is slidably attached to the mold frame.  See the structure of Ness in which the mold wall (liner plate 32a) can be seen in movement between the mold frame 36a as seen in Fig. 3B, and interpretation of slidably attached can be seen of the guide posts 88a, 88d that are slidably inserted into the guide holes, 122a, 122d, see also [0059].

In regards to claim 6, wherein the displaceable mold wall is structured.  Ness teaches of the displaceable mold wall (liner plate) having desired texture in forming stone-like texture, see [0006].

In regards to claim 7, wherein the displaceable mold wall in the operating position is inclined, at least in part, relative to the vertical.  See Fig. 3B of Ness with the removable liner face 100 that is inclined; see Fig. 16 of liner face 400.

In regards to claim 10, wherein the at least one displaceable mold wall is replaceable.  See teaching by Ness of the regarding the removable liner face 100, that can be selectively coupled to front surface 44a via fasteners 102a-d to a liner plate 32a, see [0056].  See also in [0105], of the various bolts 670, 674 for holding the rib 676, the mold frame (master bar 573) is attached to the mold wall (liner face 400), and thereby considered removable and replaceable.  

In regards to claim 14, Ness teaches of a cover (head shoe assembly 52, see Fig. 1) that closes an upper region between the displaceable mold wall and a support wall (see pallet 56) during a process of filling the mold cavity.
In regards of the process of filling the mold cavity, this is an intended use of the structure and the Ness would be capable of operating to cover the mold cavity during filling of the mold cavity 46.

In regards to claim 15, wherein the heating element is coupled to the at least one mold wall that is displaceably attached to the mold frame. 
Ness teaches of the heater being mounted in recess 104, and the heater being mounted upon the mold wall (liner), and Fig. 16, the heater 680 being mounted upon a mold wall (liner face 400) with the various bolts 670, 674 for holding the rib 676, the mold frame (master bar 573) is displaceably attached to the mold wall (liner face 400).  The operation of the mold wall that is displaceably to the mold frame and as seen, the heater is coupled with the mold wall.

In regards to claim 16, Ness also teaches the features as also seen in claim 1 above of: A mold wall system for retrofitting a mold frame (see frame elements 34a, 34b, 36a, 36b) for producing molded pieces, comprising: at least one mold cavity (46), the at least one mold cavity being defined by a plurality of mold walls (see liner 100 that are located on liner plates 32a-d), wherein at least one mold wall of the mold cavity is a mold wall that is displaceably attached to a mold frame (see Figs 4A and 4B); and at 
In regards to the claimed teaching of system for retrofitting, this is a preamble that includes a process limitation of the intended methods to retrofit a mold wall and frame.  However, this does not distinguish of the claimed structures from the structure of Ness.

In regards to claim 17, Ness also teaches of: A mold wall system for retrofitting a mold frame for the production of molded pieces, comprising: a first displaceable mold wall having a mold surface which, in an operating position, is at least structured and/or inclined in part to the vertical (see liner 100 in Fig. 3B); a first displacement device which displaceably connects the first displaceable mold wall to a mold frame (see 36a); a second displaceable mold wall having a mold surface which, in an operating position, is inclined relative to the vertical; and a second displacement device which displaceably connects the second displaceable mold wall to the mold frame (see 36b), wherein the first displaceable mold wall and the second displaceable mold wall are arranged opposite or adjacent to each other (see Figs. 4A, 4B).
In regards to the claimed teaching of system for retrofitting, this is a preamble that includes a process limitation of the intended methods to retrofit a mold wall and frame.  However, this does not distinguish of the claimed structures from the structure of Ness.

In regards to claim 18, Ness teaches of a method for molding pieces (forming masonry blocks, see [0003]) using a mold wall system comprising a displaceable mold wall (see liner and liner plates as shown above for claim 1) and a mold frame (see mold frame teaching as shown forth in claim 1 above), the method comprising: molding an object against the displaceable mold wall while the displaceable mold wall is inclined relative to the vertical (see the inclined surface in Figs. 3B and 16); and displacing the displaceable mold wall from the molded object (see Figs. 4A, 4B).

In regards to claim 19, further comprising heating at least a part of the mold frame and/or at least one of a plurality of mold walls of the mold wall system. See teaching by Ness regarding heaters as shown in claim 1 above.

In regards to claim 20 (dependent upon claim 18), Ness wherein the mold wall system comprises a displacement device comprising a shaft and/or a gear system which displaceably connects the displaceable mold wall to the mold frame and which, in an operating position, is inclined relative to the vertical, see teaching in claim 1 above.  It is noted that claim 20 contains  “or” term limitations hence the interpretation in which a shaft/gear system as seen in Ness teaches the claimed structure, as the claimed hinge structure is treated as optional.



Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott (US 2008/315458).
In regards to claim 18, Ott teaches of a method for molding pieces (350) using a mold wall system comprising a displaceable mold wall (see walls 341, 346) and a mold frame (10 that includes brackets 12, bars 14, 16), the method comprising: molding an object against the displaceable mold wall while the displaceable mold wall is inclined relative to the vertical (see Fig. 3A); and displacing the displaceable mold wall from the molded object (see Fig. 3B).

In regards to claim 20 (dependent upon claim 18), Ott further teaches the displaceable mold wall is pivotably attached to the mold frame by a multiple hinge guide and the multiple hinge guide (see hinges 347, 302, 321, Figs. 3A, 3B) connects the displaceable mold wall to a supporting wall of the mold frame such that the displaceable mold wall can be pivoted while remaining substantially in parallel with the supporting wall, or wherein the mold wall system comprises a displacement device comprising a shaft and/or a gear system and/or a cable pull system which displaceably connects the displaceable mold wall to the mold frame and which, in an operating position, is inclined relative to the vertical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness (as shown above in the teachings regarding to parent claim 1).
In regards to claim 3, wherein the at least one heating element is attached to a back side of a mold wall using an adhesive and/or one or more connectors and/or one or more screws.
Ness teaches the heater being inserted in recesses to the mold wall (liner plate 32).  Further, Ness also teaches of a heater 680 that is located on the back side of the mold wall (liner 400) and further teaches additional use of also the bolts and connections 670, 674 as seen in Fig. 16 in securing the elements to the back side of the mold wall.  Here, the features for mounting the elements to the back side of a mold wall (liner 400) can be seen and readily applied to the heater in mounting to the back side, it would have been obvious for one of ordinary skill in the art to modify Ness with the use of additional connectors and/or screws to attach the heating element to the back of a mold wall as it is already taught in Ness of using such elements in mounting to the back side of the mold wall.  Thereby, there is a reasonable expectation of success in mounting the heater to the back side of the mold wall using the connectors/screws as already taught in Ness and to be applied to the heater.

In regards to claim 13, wherein the mold wall is pretensioned substantially in the direction of the mold frame.  Here, Ness teaches of the use of springs, see [0007], regarding the concept of having an “active” force of the sidewall to be moved outward.  In this regards, it would have been obvious for one of ordinary skill to modify Ness with an additional spring as a pretension to urge the walls outward towards the mold frame . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness as applied to claim 1 above, and further in view of Ciccarello (US 2010/0055357).
In regards to claim 11, wherein the at least one displaceable mold wall is coated with a non-stick coating.  Ness does not specifically teach of a non-stick coating upon the mold wall.
Ciccarello teaches in their claim 13 of the use of non-stick release coating along a wall formation, to prevent the dry-cast concrete from sticking. See also [0041] of the use of a permanent Teflon coating 42’, see also Figs. 5B, 5C.  The properties of non-stick applied to the bottom wall formation can be readily applied to the displaceable wall features for the same expected results of preventing of the concrete material from sticking to the wall, particularly during the molded product being released from the mold.
	It would have been obvious for one of ordinary skill in the art to modify the displaceable mold walls of Ness with the non-stick coating of the wall as taught by Ciccarello as it allows for prevention of the concrete from sticking to the walls.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott as applied to claim 18 above, and further in view of Ness (US 2009/0304842).
In regards to claim 19, further comprising heating at least a part of the mold frame and/or at least one of a plurality of mold walls of the mold wall system. 
Ott does not teach of heating to the mold walls or mold frame.

It would have been obvious for one of ordinary skill in the art to modify mold wall of Ott with the heater elements as taught by Ness allowing for heating of the product and thereby allowing for ease in removal of the concrete product.

Claims 1-10, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 2008/315458) in view of Ness (US 2009/0304838).
In regards to claims 1 and 16, Ott teaches of an apparatus for molding pieces (350) using a mold wall system comprising a displaceable mold wall (see walls 341, 346) and a mold frame (10 that includes brackets 12, bars 14, 16), the method comprising: molding an object against the displaceable mold wall while the displaceable mold wall is inclined relative to the vertical (see Fig. 3A); and displacing the displaceable mold wall from the molded object (see Fig. 3B).  Ott further teaches the displaceable mold wall is pivotably attached to the mold frame by a multiple hinge guide and the multiple hinge guide (see hinges 347, 302, 321, Figs. 3A, 3B) connects the displaceable mold wall to a supporting wall of the mold frame such that the displaceable mold wall can be pivoted while remaining substantially in parallel with the supporting wall, or wherein the mold wall system comprises a displacement device comprising a shaft and/or a gear system and/or a cable pull system which displaceably connects the 
Ott fails to teach of a heating element for heating at least part of the mold frame.
Wherein Ness teaches of at least one mold wall (see liner plates: 33a-h, 44a-d, and also liner faces 33a, 33e, 100, 152, 154, 156, 504) of the mold cavity (46) is a mold wall that is displaceably attached to the mold frame (see Fig. 3b, see elements for displacing the mold wall plate 32a in relation to the mold frame cross member 36a), and at least one heating element for heating at least a part of the mold frame (see [0056] wherein heaters are provided in recesses 104 on rear surface 90 of the liner plate 32 and also [0119] with heater 750, and the heater aids in curing concrete within the mold to reduce occurrence of concrete sticking to the surface and liner face [0056]).
It would have been obvious for one of ordinary skill in the art to modify the mold walls of Ott with the heater element as taught by Ness in order to provide heating to aid in release of the product from the mold wall surfaces during operation by curing the molded product.

In regards to claim 2, heating element attached to the mold wall of the mold cavity, see teaching by Ness of the heating element to the rear portion of the mold wall.

In regards to claim 3, wherein the heating element is attached to the back side via connectors/screws/adhesives.  
Ness teaches the heater being inserted in recesses to the mold wall (liner plate 32).  Further, Ness also teaches of a heater 680 that is located on the back side of the 

In regards to claim 4, regarding the feature of the heater being attached at back side between two pivot levers, as seen in Ott, Figs. 1 and 2, and [0019]-[0021], the division plates 22 and the formation of the plural mold cavities 26.  Here, the formation of the plurality of mold cavities would include the plurality of mold walls, particularly with the heating elements to the respective mold wall.  In this regards, the combination of Ott in view of Ness would further provide the heating elements that would be located between any two pivot levers, the interpretation is not limited to the pivot levers to a particular mold wall but to the entire assembly.

In regards to claim 5, Ott teaches of the mold walls slidably attached to the mold frame, see the slides such as seen in slot/channel 301 that would allow for slidable movement of the mold walls in relation to the mold frame, see Figs. 3A, 3B.

In regards to claim 6, Ott teaches of the textured mold surface, see [0027].

In regards to claim 7, Ott teaches of the mold walls 341, 346 being inclined to the vertical, see Fig. 3A.

In regards to claim 8, Ott teaches of the molds being open at top and bottom, see Figs. 3A, 3B.  

In regards to claim 9, wherein the mold frame has a grid structure with grid gaps that form a plurality of mold cavities and at least one mold cavity comprises at least two, at least three, or at least four displaceable mold walls and wherein at least one of the mold walls is a pivotable mold wall.  See teaching of Ness of the plurality of formed cavities from the structure of the mold frame, see Figs.12 and 14.  Further, see teaching by Ott regarding the arrangement of the plural mold cavities, see Figs. 1 and 2, and [0019]-[0021] of the formation of plural mold cavities 26.

In regards to claim 10, Ott teaches of the mold wall that are connected via bolts 306, 311, and one skilled in the art would recognize that this feature would allow for the mold walls to be removed and would therefore be considered replaceable.

In regards to claim 12, Ott teaches of the mold wall pivotably attached to mold frame via multiple hinge guide (320, 325) with two pivot levers, see hinges (302, 321, 347).

In regards to claim 14, Ott fails to teach of a cover.  Though Ness teaches of a cover (head shoe assembly 52, see Fig. 1) that closes an upper region between the displaceable mold wall and a support wall (see pallet 56) during a process of filling the mold cavity.
In regards of the process of filling the mold cavity, this is an intended use of the structure.  Further, it would have been obvious for one of ordinary skill in the art to modify the mold assembly of Ott with the cover as taught by Ness as it allows for additional feature of removal/stripping of the product from the mold walls onto the pallet.

In regards to claim 15, Ott in view of Ness teaches of the heating element is coupled to the mold wall 

In regards to the claim 16, regarding the system for retrofitting, this is a preamble that includes a process limitation of the intended methods to retrofit a mold wall and frame.  However, this does not distinguish of the claimed structures from the structure of Ott.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott in Ness view of as applied to claim 1 above, and further in view of Ciccarello (US 2010/0055357).
In regards to claim 11, wherein the at least one displaceable mold wall is coated with a non-stick coating.  
Ott does not specifically teach of a non-stick coating upon the mold wall.
Ciccarello teaches in their claim 13 of the use of non-stick release coating along a wall formation, to prevent the dry-cast concrete from sticking. See also [0041] of the use of a permanent Teflon coating 42’, see also Figs. 5B, 5C.  The properties of non-stick applied to the bottom wall formation can be readily applied to the displaceable wall features for the same expected results of preventing of the concrete material from sticking to the wall, particularly during the molded product being released from the mold.
It would have been obvious for one of ordinary skill in the art to modify the displaceable mold walls of Ott in view of Ness with the non-stick coating of the wall as taught by Ciccarello as it allows for prevention of the concrete from sticking to the walls.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott in view of Ness as applied to claim 1 above, and further in view of Ott (CA 2463194, from IDS).
In regards to claim 13, wherein the displaceable mold wall is pre-tensioned substantially in the direction of the mold frame.
Ott in view of Ness does not teach the displaceable mold wall being pre-tensioned in the direction of the mold frame.

It would have been obvious for one of ordinary skill in the art to modify Ott in view of Ness with the displaceable mold wall being pretensioned via springs as taught by Ott (CA reference) as this combining prior art elements according to known methods to yield predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, and 5-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,814,523 (henceforth referred as ‘523) in view of Ness (US 2009/0304838).
The US Pat ‘523 in claims 1 and 14 defines the mold frame and displaceable mold walls that includes a hinge guide.
Claims 1-3, 5, and 15 of in instant application corresponds to claim 1 of Pat ‘523.
Claim 6 of in instant application corresponds to claim 3 of Pat ‘523. 
Claim 7 of in instant application corresponds to claim 4 of Pat ‘523. 
Claim 8 of in instant application corresponds to claim 5 of Pat ‘523. 
Claim 9 of in instant application corresponds to claim 6 of Pat ‘523. 
Claim 10 of in instant application corresponds to claim 7 of Pat ‘523. 
Claim 11 of in instant application corresponds to claim 8 of Pat ‘523. 
Claim 12 of in instant application corresponds to claim 9 of Pat ‘523. 
Claim 13 of in instant application corresponds to claim 12 of Pat ‘523. 
Claim 14 of in instant application corresponds to claim 13 of Pat ‘523. 
Claim 16 of in instant application corresponds to claim 1 of Pat ‘523. 
Pat ‘523 does not claim of heating element.
Wherein Ness teaches of at least one mold wall (see liner plates: 33a-h, 44a-d, and also liner faces 33a, 33e, 100, 152, 154, 156, 504) of the mold cavity (46) is a mold wall that is displaceably attached to the mold frame (see Fig. 3b, see elements for displacing the mold wall plate 32a in relation to the mold frame cross member 36a), and at least one heating element for heating at least a part of the mold frame (see [0056] wherein heaters are provided in recesses 104 on rear surface 90 of the liner plate 32 and also [0117] with heater 750).
It would have been obvious for one of ordinary skill in the art to modify the mold wall of Pat ‘523 with the heater element as taught by Ness in order to provide heating to aid in release of the product from the mold wall surfaces during operation by curing the molded product.

In regards to claim 3, Ness teaches the heater being inserted in recesses to the mold wall (liner plate 32).  Further, Ness also teaches of a heater 680 that is located on the back side of the mold wall (liner 400) and further teaches additional use of also the bolts and connections 670, 674 as seen in Fig. 16 in securing the elements to the back side of the mold wall.  Here, the features for mounting the elements to the back side of a mold wall (liner 400) can be seen and readily applied to the heater in mounting to the back side, it would have been obvious for one of ordinary skill in the art to modify Ness with the use of additional connectors and/or screws to attach the heating element to the back of a mold wall as it is already taught in Ness of using such elements in mounting to the back side of the mold wall.  Thereby, there is a reasonable expectation of success in mounting the heater to the back side of the mold wall using the connectors/screws as already taught in Ness and to be applied to the heater.

In regards to claim 16, wherein there is the claimed system for retrofitting, this is a preamble that includes a process limitation of the intended methods to retrofit a mold wall and frame.  However, this does not distinguish of the claimed structures from the structure of Pat ‘523.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,814,523 (henceforth referred as ‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims direct to the same structural components.
In regards to claim 17, of the claimed system for retrofitting, this is a preamble that includes a process limitation of the intended methods to retrofit a mold wall and frame.  However, this does not distinguish of the claimed structures from the structure of Pat ‘523.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See attached PTO-892 form, references of particular note:
Ness (US 7500845), (US 813815), (US 8765044), (US 2009/0304838), and (US 7980842) teaches of molding walls that are displaceable in relation to the mold frame.
Hoogland (US 7740471) teaches of a mold with displaceable mold walls.
Petrie (US 799754) teaches of movable mold walls.
Manthei (US 6854702) teaches of movable mold walls, see Fig. 8.
Klettenberg (US 7695268) teaches moveable mold walls, see Fig. 3, includes cover 152, and see inclined surface on plate 115.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744